Per Curiam:
We granted certiorari in this case to consider whether the Court of Special Appeals wrongly concluded in Duckett v. *703Touhey, 36 Md. App. 238, 373 A. 2d 323 (1977) that the Circuit Court for Anne Arundel County, sitting in equity, “lacked jurisdiction to enjoin the State’s Attorney of Anne Arundel County from summonsing a sign language interpreter to appear before the grand jury of Anne Arundel County and testify regarding communications made by [the accused, David Barker], a deaf mute to the interpreter in the presence of the deaf mute’s attorney, mother and brother.”
At oral argument counsel acknowledged that the sign language interpreter never appeared before the grand jury but that it nevertheless indicted Barker. Under these circumstances the case is now moot and we dismiss it. See Bishop v. Governor, 281 Md. 521, 380 A. 2d 220 (1977); State v. Sheridan, 248 Md. 320, 236 A. 2d 18 (1967); Washburne v. Hoffman, etc., 242 Md. 519, 219 A. 2d 826 (1966); Maryland Rule 835 a 6. See also Reyes v. Prince George’s County, 281 Md. 279, 380 A. 2d 12 (1977).

Appeal dismissed; Public Defender for Anne Arundel County to pay costs.